Name: 86/228/EEC: Commission Decision of 15 April 1986 authorizing the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  competition
 Date Published: 1986-06-11

 Avis juridique important|31986D022886/228/EEC: Commission Decision of 15 April 1986 authorizing the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (Only the English text is authentic) Official Journal L 156 , 11/06/1986 P. 0033 - 0033*****COMMISSION DECISION of 15 April 1986 authorizing the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (Only the English text is authentic) (86/228/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the United Kingdom, Whereas, under Article 15 (1) of the said Directive, seed and propagating material of varieties of agricultural plant species which have been officially accepted during 1983 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, after 31 December 1985, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the United Kingdom applied for such authorization for a certain number of varieties of different species; Whereas Commission Decision 85/626/EEC (3) extended for the United Kingdom the period provided for in the said Article 15 (1) beyond 31 December 1985 until 31 January 1986 in respect of some of those varieties, including the variety Tresor (perennial ryegrass); Whereas the Commission has meanwhile completed its examination of the United Kingdom application in respect of that variety; Whereas the results of that examination show that in the United Kingdom, in the light of the national rules governing the acceptance of varieties there which apply within the framework of current Community provisions, the variety is not distinct from other varieties accepted there (Article 15 (3) (a) first case, of the said Directive); Whereas the United Kingdom application should therefore be granted in full in respect of that variety; Whereas other varieties are no longer included in the United Kingdom application; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby authorized to prohibit the marketing in its territory of seed of the following variety listed in the 1986 common catalogue of varieties of agricultural plant species: Tresor (Lolium perenne L.). Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The United Kingdom shall notify the Commission of the date from which and the methods by which it makes use of the authorization under Article 1. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the United Kingdom. Done at Brussels, 15 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 379, 31. 12. 1985, p. 23.